Case 2:20-cv-10658-BAF-MJH ECF No. 28, PageID.247 Filed 01/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

INSPIRE MEDICAL BILLING, LLC,

       Plaintiff,                                          Civil Action No. 20-CV-10658

vs.                                                        HON. BERNARD A. FRIEDMAN

HMR FUNDING, LLC and
VELOCITY MEDICAL RECEIVABLES
SOLUTIONS, LLC,

      Defendants.
___________________________________/

                      ORDER GRANTING PLAINTIFF’S MOTION
                      FOR ENTRY OF DEFENDANTS’ DEFAULT

                On January 12, 2021, this matter came before the Court for a status conference

following defense counsel’s withdrawal on November 13, 2020. Defendants have not retained

substitute counsel and they did not appear for the status conference. On plaintiff’s oral motion

[ECF No. 27],



                IT IS ORDERED that defendants’ default is hereby entered.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
Dated: January 13, 2021                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
